       Case 4:19-cv-01878-HSG Document 97 Filed 05/20/20 Page 1 of 2


 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   ggilchrist@kilpatricktownsend.com
     BEATRICE STRNAD (State Bar No. 327791)
 3   bstrnad@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone:     415 576 0200
 5   Facsimile:     415 576 0300

 6   NICHOLE DAVIS CHOLLET (Admitted pro hac vice)
     nchollet@kilpatricktownsend.com
 7   1100 Peachtree Street NE, Suite 2800
     Atlanta, GA 30309
 8   Telephone:    404 815 6500
     Facsimile:    404 815 6555
 9
     Attorneys for Defendant/Counterclaimant
10   THE WINE GROUP LLC

11
                                 UNITED STATES DISTRICT COURT
12
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                          OAKLAND DIVISION
14

15
     JAM CELLARS, INC.,                               Civil Action No. 4:19-cv-01878-HSG
16                                                    (Lead Case)
                    Plaintiff,
17                                                    Civil Action No. 3:20-cv-02229-HSG
            v.
18                                                    PROPOSED ORDER GRANTING
     THE WINE GROUP LLC,                              DEFENDANT THE WINE GROUP’S
19                                                    ADMINISTRATIVE MOTION TO
                    Defendant.                        EXTEND TIME TO FILE DECLARATION
20                                                    IN SUPPORT OF PLAINTIFF’S
                                                      ADMINISTRATIVE MOTION TO SEAL
21                                                    (DKT. 92)

22
                                                      Complaint Filed:       April 8, 2019
23
     AND RELATED COUNTERCLAIMS                        JURY TRIAL DEMANDED
24

25

26          The Court, having considered defendant The Wine Group’s Administrative Motion to

27   Extend Time to File Declaration in Support of Plaintiff’s Administrative Motion to Seal (Dkt. 92)

28   and good cause appearing, hereby grants this motion. The deadline for defendant to file its

     ADMIN. MOTION TO EXTEND TIME                                                              -1-
     CASE NO. 4:19-CV-01878-HSG
       Case 4:19-cv-01878-HSG Document 97 Filed 05/20/20 Page 2 of 2


 1   declaration in support is extended to May 29, 2020.

 2          IT IS SO ORDERED.

 3

 4   DATED: ____________________
                  5/20/2020
 5

 6
                                              HONORABLE HAYWOOD S. GILLIAM, JR.
 7                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ADMIN. MOTION TO EXTEND TIME                                                 -2-
     CASE NO. 4:19-CV-01878-HSG
